Appeal by Gordon Speir Reid from so much of an order of the Surrogate’s Court of Kings County as denied his application to open a consent decree of that court settling the account of the substituted trustee of the trust for petitioner under a will. Appeal by the attorneys for the substituted trustee from so much of the same order as denied their application under section 231-a of the Surrogate’s Court Act for compensation in opposing the said application. Order modified on the law and the facts by striking therefrom the second ordering paragraph, and, as so modified, the order, insofar as appealed from, is affirmed, without costs, and without prejudice to a renewal of the application of appellant Reid in the Surrogate’s Court upon further papers, if he be so advised. No opinion. Close, P. J., Hagarty, Carswell, Adel and Aldrich, JJ., concur.